Townsend, J.
Where in a suit on account the petition fails to show that the defendant has become obligated by any method known to the law for the payment to the plaintiff of any part of the sum sued for, the court did not err in sustaining the demurrer and dismissing the action.
Accordingly, in the instant case, the petition showing that the plaintiff became, at most, a mere volunteer in the performance of the obligation of another with whom he had no contractual relationship, either express or implied, the petition failed to state a cause of action. See, generally, *648Sheppard v. Bridges, 137 Ga. 615 (74 S. E. 245); Shropshire v. Rainey, 150 Ga. 556 (104 S. E. 414).
Decided February 24, 1949.
Casey Thigpen, for plaintiff in error.
Harris, Chance & McCracken, contra.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.